Citation Nr: 0702271	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  94-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for atopic dermatitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from November 1974 to 
February 1975.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the appellant's request to reopen his 
service connection claim for atopic dermatitis, on the 
grounds that he had not submitted new and material evidence 
since the initial April 1983 denial of service connection for 
the same condition.  When this claim was previously before 
the Board in July 2004, the Board determined that the 
evidence submitted was new and material to the appellant's 
claim of entitlement to service connection for a skin 
disorder, and remanded the claim for a VA examination and a 
medical opinion that accounts for all of the evidence in the 
claim file.  The Appeals Management Center (AMC) has since 
completed the requested examination and the case is now ready 
for further appellate review.  


FINDINGS OF FACT

1.  Atopic dermatitis was noted when the appellant was 
examined, accepted, and enrolled for service.  

2.  Any worsening of the appellant's atopic dermatitis during 
active service is the result of a temporary exacerbation or 
intermittent flare-up of his associated symptoms and has not 
been shown to be the result of a permanent increase during 
service of the underlying pathology of the condition.


CONCLUSIONS OF LAW

1.  The presumption of soundness with respect to the 
appellant's current atopic dermatitis does not apply.  38 
U.S.C.A. §§ 1111, 1132, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(c), 3.304 
(2006).

2.  The appellant's current atopic dermatitis was not 
aggravated during his active service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of June 2003 and 
July 2004 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Both letters were issued subsequent to the initial 
adjudication of this claim in July 1993, but there is no 
prejudicial timing defect under Pelegrini because the 
appellant has since been provided an opportunity to respond 
to this VCAA notification prior to the readjudication of his 
claim in the subsequent September 2005 supplemental statement 
of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was not provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined.  Despite 
the inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center treatment records and several letters from 
private physicians regarding the appellant's condition.  The 
report from a March 2005 VA examination is also included.  
The appellant was afforded the opportunity for a hearing 
before a member of the Board, but did not avail himself of 
the opportunity.  However, he did testify at a hearing before 
the RO in November 1994.  The transcript of that hearing has 
been included and reviewed as part of the Board's review of 
the appellant's claim.  The Board has also carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Upon his enlistment examination in October 1974, the 
appellant reported that he either previously had or currently 
had a skin disease.  It was noted that the appellant had 
atopic dermatitis of the back.  Notes from a dermatological 
consultation performed as part of the examination show that 
the appellant had a hyperpigmented lichenified patch on his 
shoulder, as well as evidence of old excoriation on his 
extremities and base of the neck.  It was further noted that 
the appellant's condition was worse during the summer months.  
The physician diagnosed the appellant with atopic dermatitis 
(eczema), which was then noted to be a non-infectious, 
inherited predisposition for skin to be highly sensitive and 
itch prone.  It was noted that it would probably not 
disqualify him for the military.  At the appellant's November 
1994 hearing, he testified that he had atopic dermatitis 
prior to service, and that he had failed two physicals due to 
this condition before it cleared up and he was eventually 
inducted.  Since his atopic dermatitis was noted in the 
appellant's medical records upon induction, the presumption 
of soundness does not apply to the appellant's skin 
condition.  See 38 C.F.R. §§ 3.303, 3.304(b).

Therefore, the remaining questions are whether the 
appellant's condition was aggravated as a result of his 
active service, whether any increase in disability during 
service was due to the natural progress of the disease, or 
whether there was no increase in the appellant's disability 
at all during service.  The only relevant service medical 
record shows that he was treated for insect bites to the 
right arm in November 1974.  Upon discharge in 1975, the 
appellant was found to be physically fit for separation for 
active duty, with no other medical problems.

The appellant has been consistently treated for atopic 
dermatitis since his discharge from active service and that 
he has this condition is not in question.  However, an April 
1982 letter from an employer stated that the appellant was 
terminated from employment because of a skin rash on his legs 
from grease, not active service.  In a July 1994 letter, a 
private physician stated that he had examined the appellant 
in October 1974 for a relatively mild manifestation of his 
atopic eczema, but that it had apparently worsened markedly 
during the appellant's tenure at Parris Island while he was a 
Marine recruit.  The physician stated that this condition was 
related to the fact that the appellant has extremely 
sensitive skin that is aggravated by environmental factors, 
and he further opined that the humidity in Parris Island, 
South Carolina aggravated the problem, but did not know to 
what extent.  However, he had not examined the appellant 
between October 1974 and June 1994, when the appellant again 
sought him out for treatment.  He did not examine the 
appellant immediately after his discharge from service, and 
therefore cannot speak to the appellant's condition at that 
time.  He did not explain the basis for his opinion that the 
appellant's condition had been permanently aggravated, 
instead of just being a temporary exacerbation or 
intermittent flare-up of the appellant's condition due to 
environmental factors.  He also did not have access to the 
appellant's claim file, and did not review it in its 
entirety.  The Board, therefore, does not find this opinion 
to be particularly persuasive or probative in regard to the 
appellant's claim.

The only other medical statement in the record regarding the 
issue of aggravation is from the March 2005 VA examination.  
The VA physician had previously treated the appellant in 
February 2005, at which time he changed his treatment regime.  
At the examination a month later, it was noted that the 
appellant was doing better.  He did not have excoriating 
eczematous patches, although some areas of xerosis and 
postinflammatory hyperpigmentation continued to persist.  
After a review of the appellant's C-file and examination of 
the appellant, the examiner determined that the appellant's 
atopic dermatitis was not caused by service.  He stated that 
the three months the appellant spent on active duty with the 
Marines for training could have irritated his underlying 
condition, but also stated that any irritation or 
exacerbation caused by the Marine Corps training would have 
resolved over time.  He also noted that the appellant's 
condition would continue to wax and wane based on multiple 
external factors, but that the underlying condition was 
intrinsic.  He also opined that service did not alter the 
appellant's condition long term.  This is supported by the 
appellant's VA medical center treatment records, which show 
both worsening and improvement in the appellant's skin 
condition.  No other physician has opined that the 
appellant's atopic dermatitis has permanently worsened as a 
result of active service.

The Board has also considered the appellant's claim that his 
condition has been permanently aggravated as a result of 
green dye from new uniforms transferring itself to his skin.  
However, the appellant is not competent to establish that 
this incident permanently aggravated his atopic dermatitis, 
which is a medical determination requiring medical expertise.  
In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  There is no other medical evidence in the record 
that supports the appellant's contentions as to permanent 
aggravation.  Therefore, the preponderance of the evidence is 
against the claim, and service connection for atopic 
dermatitis is not warranted.


ORDER

Entitlement to service connection for atopic dermatitis is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


